[J-35-2014]
                 IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


TRISTAN ASSOCIATES,           : No. 68 MAP 2013
                              :
             Appellant        :
                              :
                              :
        v.                    :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
                              :
             Appellee         :


                                       ORDER


PER CURIAM                                           DECIDED: October 30, 2014


     AND NOW, this 30th day of October, 2014, the Order of the Commonwealth Court

is AFFIRMED.


     Former Justice McCaffery did not participate in the decision of this case.